UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 3, 2010 SABINE PASS LNG, L.P. (Exact name of registrant as specified in its charter) Delaware 333-138916 20-0466069 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 700 Milam Street Suite 800 Houston, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(713) 375-5000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) ITEM 8.01OTHER EVENTS. On June 3, 2010, Cheniere Energy, Inc. and Cheniere Energy Partners, L.P. issued a joint press release regarding the initiation of a project to add liquefactionservices at the Sabine Pass LNG receiving terminal.A copy of the press release is filed as Exhibit 99.1 to a Current Report on Form 8-K,dated June 3, 2010,filed with the SEC by Cheniere Energy Partners, L.P. (SEC File No. 1-33366) and is incorporated by reference herein. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS. d) Exhibits Exhibit Number Description Press Release by Cheniere Energy, Inc. and Cheniere Energy Partners, L.P., dated June 3, 2010 (incorporated by reference to Exhibit 99.1 to Cheniere Energy Partners, L.P.’s Current Report on Form 8-K, dated June 3, 2010 (SEC File No. 1-33366)). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SABINE PASS LNG, L.P. By: Sabine Pass LNG-GP, Inc., its general partner By: /s/Meg A. Gentle Name: Meg A. Gentle Title: Senior Vice President and ChiefFinancialOfficer Date: June 3, 2010
